PER CURIAM.
Wilburn Scott Soto received a downward departure sentence that was imposed without valid reasons for departure. The State appeals and Soto concedes error. Accordingly, we reverse. Because we are reversing a sentence that was based on a plea agreement with the trial judge, Soto must be given an opportunity to withdraw his *1019plea. See State v. Scott, 611 So.2d 596 (Fla. 2d DCA 1993).
Sentence reversed; remanded for farther proceedings.
CAMPBELL, A.C.J., and BLUE and GREEN, JJ, Concur.